Citation Nr: 1301298	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  07-08 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals, right knee anterior cruciate ligament (ACL) reconstruction. 

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected recurrent subluxation, right knee, associated with residuals, right knee ACL reconstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).  An April 2005 rating decision of the RO in San Diego, California, granted service connection for residuals, right knee ACL reconstruction, and assigned an initial noncompensable disability rating effective October 16, 2004.  By an April 2007 rating decision of the RO in Los Angeles, California, the initial disability rating was increased to 10 percent effective October 16, 2004.  Finally, by a March 2009 rating decision of the RO in Seattle, Washington, a separate 10 percent disability rating was assigned, and thus service connection granted, for recurrent subluxation, right knee, associated with residuals, right knee ACL reconstruction, effective October 16, 2004.

The 10 percent disability rating for the Veteran's service-connected residuals, right knee ACL reconstruction, and the 10 percent disability rating for the Veteran's recurrent subluxation, right knee, associated with residuals, right knee ACL reconstruction, are less than the maximum available disability ratings.  Thus, the Veteran's claim of entitlement to an increased disability rating for his service-connected right knee remains on appeal, captioned on the title page herein to reflect both disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a January 2006 addendum to the November 2005 VA examination, conducted by a private provider, the examiner opined that the Veteran's limited range of motion of the left knee was secondary to his service-connected right knee disability, due to chronic increased mechanical pressure from favoring the right knee.  In an August 2009 letter, the RO sought information from the Veteran as to any in-service left knee injury.  The Veteran did not respond and the RO sent him another letter in January 2010, to which he again did not respond.  In any event, the issue of entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals, right knee ACL reconstruction or recurrent subluxation, right knee, associated with residuals, right knee ACL reconstruction, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board thus refers the raised claim to the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R.            § 3.159 (2012).

During VA treatment in September 2010, the Veteran reported that he had been in receipt of disability benefits from the Social Security Administration (SSA) since January 2010 due to his knee injury.  He noted that his orthopedic provider was releasing him from disability, but recommended that he find a different line of employment.  Review of the claims file, including Virtual VA, is silent for any SSA decisions, or the treatment records or evaluations upon which such was based.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the Veteran was receiving SSA benefits); see also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  Thus, the Board finds that a remand for all records upon which any SSA decision was made is necessary. 
The VA treatment records associated with the physical claims file are only dated from August 2010 to August 2011 and are silent for significant right knee complaints or treatment.  The VA treatment records maintained in Virtual VA are only dated from June 2010 to April 2012, and appear to be limited to the Veteran's complaints and treatment for headaches.  It thus appears that there may be outstanding VA treatment records.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, it is unclear if the orthopedic provider to whom the Veteran referred at the time of his September 2010 VA treatment is a VA provider or a private provider.  The Veteran has not yet identified any private provider as a source of relevant treatment records.  On remand, the Veteran should be provided a final opportunity to supplement the record with any outstanding private treatment records, or authorize VA to obtain such.  

The Board notes that report of the September 2011 VA examination, conducted by a private provider, indicates that the Veteran demonstrated 0 degrees of extension in the right knee, with pain at 0 degrees.  The examiner reported that repetitive range of motion was possible.  The examiner reported that there was resultant additional limitation of motion; however, he only provided numerical results for the Veteran's flexion of the right knee, as opposed to his extension of the right knee.  It is unclear to the Board if the examiner intended to convey that the additional limitation of motion after repetitive range of motion was limited to flexion of the right knee, or if the examiner simply omitted any pertinent findings related to extension of the right knee.  On remand, an attempt at clarification, if the private provider is available, should be sought.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA Medical Center (VAMC) in Long Beach, California during the entire appellate period, dated from October 2003 to the present, with the exception of those records dated from August 2010 to August 2011 and those records dated from June 2010 to April 2012 reflecting treatment for headaches.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1) (2012). 

2.  Obtain and associate with the claims file all relevant records related to the Veteran's claim for disability benefits from the SSA, to include any treatment records or evaluations upon which SSA based its decision.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R.             § 3.159(c)(2), (c)(3) and (e)(1). 

3.  Contact the Veteran and inquire as to whether the orthopedic provider to whom he referred during his September 2010 VA treatment is a private provider or a VA provider.  Provide the Veteran VA Forms 21- 4142, Authorization and Consent to Release Information to the VA, and request that he complete such in order to obtain any outstanding private treatment records.  Advise the Veteran that he may submit his private treatment records if he so chooses.  All communications with the Veteran and record of any attempt to obtain his private treatment records must be properly documented in the claims file.  If a negative response is received from the Veteran, or any treatment provider, the claims file must be properly documented in this regard. 

4.  Forward the Veteran's claims file to the private provider who conducted the September 2011 VA examination.  If that examiner is not available, document such in the claims file.  If that examiner is available, request an addendum to the examination report that resolves the issue of whether the examiner intended to convey that the Veteran's additional limitation of motion of the right knee after repetitive range of motion was limited to flexion of the right knee, or if the examiner simply omitted any pertinent findings related to extension of the right knee.

5.  After completion of the above and any additional notice or development deemed necessary, readjudicate the Veteran's claims.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


